     Case 2:20-bk-21020-BR         Doc 63 Filed 01/13/21 Entered 01/13/21 13:51:42                Desc
                                    Main Document Page 1 of 2



1
2
                                                                        FILED & ENTERED
3
4                                                                             JAN 13 2021
5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
6                                                                        BY fortier    DEPUTY CLERK


7                             UNITED STATES BANKRUPTCY COURT

8                              CENTRAL DISTRICT OF CALIFORNIA

9                                      LOS ANGELES DIVISION

10
11   In re:                                          Case No. 2:20-bk-21020-BR

12   THOMAS VINCENT GIRARDI,                         Chapter 7

13                                                   ORDER DIRECTING:
14                                                   (1) THE CLERK OF COURT TO
                                       Debtor(s).    IMMEDIATELY ENTER AN ORDER FOR
15                                                   RELIEF UNDER CHAPTER 7;
16                                                   (2) THE UNITED STATES TRUSTEE TO
                                                     IMMEDIATELY APPOINT A CHAPTER 7
17                                                   TRUSTEE;
18                                                   (3) THE DEBTOR TO FILE ALL
19                                                   SCHEDULES AND RELATED
                                                     DOCUMENTATION FOR A CHAPTER 7
20                                                   CASE WITHIN FOURTEEN DAYS OF THE
                                                     ENTRY OF THIS ORDER; AND
21
                                                     (4) VACATING FEBRUARY 16, 2021
22                                                   STATUS CONFERENCE

23                                                   [No Hearing Required]
24
25            A number of petitioning creditors filed an involuntary petition against the debtor in

26   this case on December 18, 2020.            On December 22, 2020, the Court issued a
27   “Summons And Notice of Status Conference In An Involuntary Bankruptcy Case” (Doc.
28
     No. 7).




                                                    -1-
     Case 2:20-bk-21020-BR          Doc 63 Filed 01/13/21 Entered 01/13/21 13:51:42      Desc
                                     Main Document Page 2 of 2



1           The Summons required the debtor to file an answer or a motion in response to
2    the involuntary petition within 21 days of the date of service of the Summons pursuant
3
     to Fed. R. Bankr. P. 1011(b), i.e., no later than January 12, 2021. The Notice set a
4
     status conference in the involuntary case for February 16, 2021.
5
            Counsel for the petitioning creditors served a copy of the Summons and
6
7    involuntary petition on the debtor on December 22, 2020 (Docket No. 11). The debtor

8    failed to file an answer or a motion in response to the Summons and involuntary
9    petition, timely or at all.
10
            Accordingly, IT IS HEREBY ORDERED that:
11
            1.      The Clerk of Court shall enter an order for relief under chapter 7 of the
12
13   Bankruptcy Code immediately upon entry of this Order;

14          2.      The United States Trustee shall immediately appoint a chapter 7 trustee in
15   this case;
16
            3.      The debtor shall file all schedules and related documentation for a chapter
17
     7 case, in accordance with the Local Bankruptcy Rules, within fourteen (14) days from
18
     the date of entry of this Order, i.e., no later than close of business on [January 27,
19
20   2021]; and

21          4.      The status conference on the involuntary case currently set for February
22   16, 2021 at 2:00 p.m. is moot due to the entry of this Order and therefore VACATED.
23
            IT IS SO ORDERED.
24
                                                       ###
25         Date: January 13, 2021

26
27
28




                                                 -2-
